Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 1 of 8




           EXHIBIT 3
      Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 2 of 8




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a BRAZOS
LICENSING AND DEVELOPMENT,
                    Plaintiff,
                                           Civil Action No. 6:20-cv-00729-ADA
     v.

HEWLETT PACKARD ENTERPRISE
COMPANY,
                   Defendant.


             HEWLETT PACKARD ENTERPRISE COMPANY’S
      PRELIMINARY INVALIDITY CONTENTIONS FOR THE ’729 PATENT
        Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 3 of 8




Contentions are made in a variety of alternatives and do not represent HPE’s agreement with

Plaintiff's apparent applications or view as to the meaning, definiteness, written description

support for, or enablement of any claim contained therein.

III.   “[A]n identification of any limitations the Defendant contends are indefinite or lack
       written description under section 112.”

       Pursuant to the Court’s Order, HPE provides the following grounds upon which HPE

presently contends the asserted claims of the asserted ’729 patent are invalid for failure to meet

one or more of the requirements of 35 U.S.C. § 112. A more detailed basis for HPE’s 35 U.S.C.

§ 112 positions, as is available when expert analysis and opinion becomes available pursuant to

the schedule and can be brought to bear, will be set forth in HPE’s expert reports on invalidity to

be served in accordance with the Court’s Orders.

       Invalidity under § 112 may depend upon the Court’s claim constructions as well as

Plaintiff’s infringement contentions and the claim scope asserted by Plaintiff in its claim

construction briefing. Consequently, HPE is identifying only those issues of invalidity under 35

U.S.C. § 112 of which its currently aware, and based upon Plaintiff’s initially asserted scope of

the claims as set forth in its infringement contentions. HPE reserves the right to modify these

contentions in light of any claim construction order(s) by the Court and the positions taken by

Plaintiff in its infringement contentions and claim construction briefing.

       All of the asserted claims do not satisfy the definiteness requirement under 35 U.S.C.

§ 112, because those skilled in the art would not understand the full scope of the asserted claims

when read in the light of their specification. 35 U.S.C. § 112 provides that “[t]he specification

shall conclude with one or more claims particularly pointing out and distinctly claiming the

subject matter which the applicant regards as his invention.” 35 U.S.C. § 112 ¶ 2 (pre-AIA); 35

U.S.C. § 112(b) (AIA). If a claim fails to satisfy the definiteness requirement, it is invalid. See,



                                                 14
         Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 4 of 8




e.g., Bancorp Servs., LLC v. Hartford Life Ins. Co., 359 F.3d 1367, 1371 (Fed. Cir. 2004). “ [A]

patent is invalid for indefiniteness if its claims, read in light of the specification delineating the

patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the

art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,

901 (2014). “A claim is considered indefinite if it does not reasonably apprise those skilled in

the art of its scope.” IPXL Holdings, LLC v. Amazon.com, Inc., 430 F.3d 1377, 1383–84 (Fed

Cir. 2005) (concluding as indefinite a claim that covers both an apparatus and a method of use).

        Some or all of the asserted claims do not satisfy the written description requirement under

35 U.S.C. § 112, paragraph 1, because the specification and claims do not convey with

reasonable clarity to those skilled in the art that, as of the filing date sought, the inventors were in

possession of subject matter such as that alleged to infringe. See Falko-Gunter Falkner v. Inglis,

448 F.3d 1357, 1365 (Fed. Cir. 2006); see also Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d

1473 (Fed. Cir. 1998) and subsequent cases citing it. Some or all of the asserted claims do not

satisfy the written description requirement under 35 U.S.C. § 112, paragraph 2, because the

purported invention set forth in the claims is not what the applicant regarded as his invention.

Allen Engineering Co. v. Bartell Industries, Inc., 299 F.3d 1336, 1349 (Fed. Cir. 2002); see also

In re Prater, 415 F.2d 1393, 1404 (CCPA 1970) and subsequent cases citing it. Inclusion below

on the list of elements that do not satisfy the written description requirement includes either or

both of paragraphs 1 and 2.

        Many of the preliminary contentions below are based on Plaintiff’s apparent

interpretation of the claims and on how Plaintiff has applied the claims in its Infringement

Contentions. However, these contentions do not represent agreement or view as to the meaning,

definiteness, written description support for, or enablement of any of the Asserted Claims.




                                                   15
        Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 5 of 8




       The following claim terms of the ’729 patent are indefinite, not reasonably certain, and

are nowhere defined or explained with specificity in the patent or prosecution history:

       •   “nodal area,”4

       •   “adapting a Sniffer to collect information,”

       •   “configuring the sniffer as a partition designated inner nodal-area node of the first
           outer nodal area;”

       •   “configuring the sniffer as a partition designated inner nodal-area node of the second
           outer nodal area;”

       •   “configuring the sniffer as a partition designated inner nodal-area node of the
           remaining outer nodal area;”

       •   “network management system,”

       •   “two-level node such that, at one level, the node functions as a member of the inner
           nodal area and, at another level, the node functions as a member of the respective
           outer nodal area,”

       The following claim terms of the ’729 patent lack sufficient written description support

and/or are otherwise invalid under § 112:

       •   “nodal area,”

       •   “adapting a Sniffer to collect information,”

       •   “configuring the sniffer as a partition designated inner nodal-area node of the first
           outer nodal area;”

       •   “configuring the sniffer as a partition designated inner nodal-area node of the second
           outer nodal area;”

       •   “configuring the sniffer as a partition designated inner nodal-area node of the
           remaining outer nodal area;”

       •   “network management system,”


4
  Listing of a limitation encompasses each use of that element and its sub-elements/terms
elsewhere in the claims. For instance, including “nodal area” as part of this element
encompasses all the other instances in which “sniffer” is used in the claims. The same is true for
the listing of claim limitations/terms regarding written description.


                                                16
        Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 6 of 8




       •   “two-level node such that, at one level, the node functions as a member of the inner
           nodal area and, at another level, the node functions as a member of the respective
           outer nodal area,”

       The asserted claims of the ’729 patent are also invalid for failure to satisfy the written

description requirement of 35 U.S.C. § 112 by failing to include a written description sufficient

to show the named inventors were in possession of the full scope of the claimed invention in

general, at least as Plaintiff appears to be construing the claims. The specification of the ’729

patent makes clear that, to the extent it discloses any purported invention, the inventors

considered that invention to be a method for managing a communications network by

determining network topology. Yet, setting aside specific elements of the asserted claims, when

looking at the asserted claims as a whole, they do not explicitly include limitations directed to

managing network traffic nor limitations to any actions that could be taken in management of the

communications network. The asserted claims are thus invalid as a whole as lacking written

description because, at least as apparently construed by Plaintiff, they are not limited to the

purported invention described in the specification, and thus not fully supported by the

specification’s disclosure. Stated another way, the asserted claims, as Plaintiff apparently

construes them, claim more than the inventors purport in the specification to have invented.

IV.    “[A]n identification of any claims the Defendant contends are directed to ineligible
       subject matter under section 101.”

       The asserted claims of the asserted patent are also invalid as directed to ineligible subject

matter under 35 U.S.C. § 101, at least as Plaintiff appears to be construing the claims. The

specification of the ’729 patent makes clear that, to the extent it discloses any purported

invention, the inventors considered that invention to be a method for managing a

communications network by determining network topology. Configuring a sniffer, collecting

information from first and second nodal areas, and determining network topology, without more,



                                                 17
         Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 7 of 8




is simply the abstract idea of collecting information and analyzing it. Moreover, the limitations

that are included in the asserted claims are at most conventional network technology found in the

prior art, arranged as arranged in the prior art, or, at most represent no more than the abstract

idea of collecting and analyzing information. The asserted claims are thus invalid as a whole as

claiming ineligible subject matter, at least as apparently construed by Plaintiff.

V.     Accompanying Document Production

       A. “[A]ll prior art referenced in the invalidity contentions.”

       Pursuant to the Court’s Order, HPE, identifies the Bates ranges HPE_WSOU_00000001

– HPE_WSOU_00005012, which includes prior art references and corroborating evidence

concerning prior art systems that do not appear in the file histories of the patents-in-suit, to the

extent such evidence is available to HPE at this time. These prior art references and

corroborating evidence are cited in and support the invalidity claim charts incorporated by

reference, and are evidence of the state of the art at the time of the purported inventions.

Citations to prior art by Bates number in the Claim Chart Exhibits are also incorporated by

reference.

       HPE’s search for prior art references, additional documentation, and/or corroborating

evidence concerning prior art systems is ongoing. Accordingly, HPE reserves the right to

continue to supplement its production as HPE obtains additional prior art references,

documentation, and/or corroborating evidence concerning invalidity during the course of

discovery.

       B.      “[T]echnical documents, including software where applicable,
               sufficient to show the operation of the accused product(s).”

       Pursuant to the Court’s Order, HPE has produced or is producing technical

documentation for the accused products in this and the six related cases brought by Plaintiff in



                                                  18
      Case 6:20-cv-00729-ADA Document 37-3 Filed 03/01/21 Page 8 of 8




Date: January 11, 2021              Respectfully submitted,

                                 By: /s/ Michael R. Franzinger

                                     Michael D. Hatcher
                                     SIDLEY AUSTIN LLP
                                     2021 McKinney Avenue, Suite 2000
                                     Dallas, TX 75201
                                     Telephone: (214) 981-3300
                                     Facsimile: (214) 981-3400
                                     mhatcher@sidley.com

                                     Michael R. Franzinger
                                     SIDLEY AUSTIN LLP
                                     1501 K Street, N.W.
                                     Washington, D.C. 20005
                                     Telephone: (202) 736-8000
                                     Facsimile: (202) 736-8711
                                     mfranzinger@sidley.com

                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     SHELTON COBURN LLP
                                     311 RR 620, Suite 205
                                     Austin, TX 78734-4775
                                     Telephone: (512) 263-2165
                                     Facsimile: (512) 263-2166
                                     bshelton@sheltoncoburn.com

                                     COUNSEL FOR DEFENDANT
                                     HEWLETT PACKARD ENTERPRISE COMPANY




                                     21
